Case 16-13754-KCF          Doc 172    Filed 04/22/19 Entered 04/22/19 14:07:19       Desc Main
                                     Document      Page 1 of 7



 MCMANIMON, SCOTLAND
 & BAUMANN, LLC
 427 Riverview Plaza
 Trenton, NJ 08611
 (609) 695-6070
 Andrea Dobin (adobin@msbnj..com)
 Michele M. Dudas (mdudas@msbnj.com)
 Attorneys for Andrea Dobin, Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                              Chapter 7
 In re:
                                              Case No. 16-13754 (KCF)
 RONALD J. RASLOWSKY,
                                              Hearing Date: April 30, 2019
                         Debtor.
                                              Hearing Time: 10:00 a.m.




          CERTIFICATION OF ANDREA DOBIN, CHAPTER 7 TRUSTEE, IN
          OPPOSITION TO MOTION OF RONALD J. RASLOWSKY, CHAPTER 7
          DEBTOR, FOR SALE OF CERTAIN ASSETS, FOR SANCTIONS, AND
          FOR OTHER RELIEF

          Andrea Dobin, of full age, certifies as follows:

          1.      I am the duly appointed Bankruptcy Trustee in the bankruptcy proceeding of

 Ronald J. Raslowsky, Chapter 7 debtor (the “Debtor”). I submit this Certification in Opposition

 of the Debtor for Sale of Certain Assets, for Sanctions, and for Other Relief (“Motion”) and

 Notice of Private Sale (Docket Nos. 166 and 167). I have personal knowledge of the facts set

 forth herein, except as noted.

          2.     On March 1, 2016, the Debtor filed an emergent voluntary petition for relief

 under Chapter 11 of the Bankruptcy Code (Docket No. 1).
Case 16-13754-KCF           Doc 172    Filed 04/22/19 Entered 04/22/19 14:07:19          Desc Main
                                      Document      Page 2 of 7



          3.       After extending the time to file his missing schedules (Docket No. 12), they were

 filed on April 4, 2016 (Docket No. 22).

          4.       The Debtor lists an interest as a “Beneficiary of Trust Agreement; Property in

 West Palm Beach, FL” on Schedule B (“Trust”).

          5.       The Trust relates to the decedent estate for his parents, Joseph Raslowsky

 (“Joseph”) and Lorraine Raslowsky (“Lorraine”).

          6.       Upon information and belief, Joseph passed away on March 23, 2010, and

 Lorraine passed away on December 29, 2012.

          7.       I was informed that the sole asset of the Trust is 7633 Tahiti Lane, Suite 204,

 Lake Worth, Florida (“Florida Property”) which has no mortgage on it.

          8.       The Debtor testified at Rule 2004 examination that he was the sole beneficiary of

 the Trust, as his brothers, David Raslowsky (“David”) and Gregory Raslowsky (“Gregory”),

 relinquished their interest in the Trust (where appropriate, David and Gregory will be

 collectively referred to as the “Brothers”).

          9.       On April 27, 2016, the Office of the United States Trustee (“UST”) filed a Motion

 on shortened time to convert the case to Chapter 7, or in the alternative, to have it dismissed

 pursuant to 11 U.S.C. § 1112(b) for, inter alia, the failure to maintain insurance on the Property

 (“Motion to Convert”) (Docket No. 34).

          10.      By Order entered May 11, 2016, the Motion to Convert was granted (Docket No.

 39) and on that same date, I was appointed to act as Chapter 7 Trustee (Docket No. 41).

          11.      The Debtor is the co-owner of the real property located at 2226 Ponybrook Way,

 Toms River, New Jersey (“Residence”). His ex-wife, Maria Geletei, is the co-owner.




                                                   2

 4811-2275-8036, v. 1
Case 16-13754-KCF            Doc 172      Filed 04/22/19 Entered 04/22/19 14:07:19                    Desc Main
                                         Document      Page 3 of 7



          12.      On January 19, 2017, I filed a Notice to abandon the Estate’s interest in the

 Residence (“Notice”) (Docket No. 91).

          13.      On February 13, 2017, the Debtor objected to the Notice (Docket No. 93) and

 filed a second Motion to convert his Chapter 7 case to Chapter 11 (Docket No. 94) (“Second

 Motion to Convert”).1 I objected to the Second Motion to Convert (Docket No. 99).

          14.      I began discussions with the Debtor to discuss a global resolution of the issues

 pending between the Debtor and me; specifically, I wanted to address the Debtor’s desire to

 rehabilitate the Residence and sell it for an increased price that would be sufficient to satisfy

 secured creditors’ claims and generate a distribution for the Estate. This result would have

 benefitted all interested parties.

          15.      After coming to terms regarding a global resolution, in or about late-March or

 early-April 2017, it came to my attention that the Debtor, as one of the successors in interest,

 received certain payment(s) relating to a class action settlement involving Joseph (the “Class

 Action Settlement”).

          16.      On or about April 13, 2017, I entered into a Consent Order (Docket No. 105),

 which resolved his Second Motion to Convert and the Notice.

          17.      As it relates to the Residence and the Florida Property, the Consent Order

 specifically provided:

                   1.      I would withdraw the Notice without prejudice. Within sixty (60)
                           days from entry of the Consent Order, the Debtor, at his own cost,
                           complete improvements to the Residence intended to improve its
                           value, including, but not limited to, sodding the lawn, power
                           washing the house, having furnaces and other systems inspected
                           and, if necessary, repaired. The Debtor would pay real estate taxes
                           for the Residence from the date hereof until the Residence is sold
                           or abandoned, will maintain casualty and liability insurance in

 1
  An original Motion to convert the case to Chapter 11 was filed on August 23, 2016 and denied (see Docket Nos.
 78, 81 and 82).

                                                        3

 4811-2275-8036, v. 1
Case 16-13754-KCF           Doc 172    Filed 04/22/19 Entered 04/22/19 14:07:19            Desc Main
                                      Document      Page 4 of 7



                          appropriate amounts, in which I would be named as additional
                          insured.

                   2.     Once completed, I would re-list the Residence for sale in an
                          amount which will generate a distribution for creditors of the
                          Estate. If the Property is not under contract at an acceptable price
                          by November 1, 2017, I, at my discretion would initiate a process
                          intended to result in abandonment of the Residence. Debtor would
                          not object to my abandonment of the Residence at that time.

                   3.     Within thirty (30) days from entry of the Consent Order, the
                          Debtor would take personal title to the Florida Property which was
                          currently titled in the name of the Trust. The Debtor would
                          provide proof of payment of all condominium dues and
                          assessments associated with the Florida Property, and proof of
                          casualty and liability insurance on the Florida Property with
                          acceptable coverage limits which names me as additional insured.
                          So long as the Debtor complied with these requirements, the
                          Florida Property would be the last asset to be sold by me and
                          would only be sold if the other assets do not generate enough
                          proceeds to satisfy all claims in full.

          18.      The Debtor defaulted on the Consent Order, inter alia, by failing to take actions

 with respect to the Residence.

          19.      I also subsequently learned that Joseph was named as a class-participant for the

 prescription drug “Actos,” as it related to the side effects of causing bladder cancer. The Debtor

 never told me about this claim and his entitlement to proceeds. Lorraine was the original

 claimant in the class action, but the Debtor and the Brothers became beneficiaries for any

 settlement after her death in 2012. There were two settlement payments made in August 2016

 and January 2017 in the aggregate of $219,409.90.        The Debtor filed amended Schedules A, B

 and C on or about August 2 and 5, 2016 (Docket No. 72 and 75) and did not disclose any right to

 the proceeds. The Debtor did not disclose his right to this payment at his Rule 2004 examination

 and he deferred a portion of the payment until January 2017.




                                                   4

 4811-2275-8036, v. 1
Case 16-13754-KCF           Doc 172    Filed 04/22/19 Entered 04/22/19 14:07:19          Desc Main
                                      Document      Page 5 of 7



          20.      On May 30, 2017, the Court entered an Order directing turnover by the Debtor of

 $40,193.41 to me. I received the remaining balance due of approximately $90,000 from the law

 firm handling the class action litigation (Docket No. 113) (the “Turnover Order”).      I have not

 received any funds from the Debtor on account of the Turnover Order, and the Debtor failed to

 provide accounting.

          21.      As such, on July 17, 2017, I filed a Motion to find the Debtor in contempt of the

 Consent Order and Turnover Order (Docket No. 122), which was granted by Order entered

 August 9, 2017 (“Contempt Order”) (Docket No. 132).

          22.      The Contempt Order authorized me to executed a Deed for the Florida Property,

 take action to secure it, and granted related relief. The Contempt Order also authorized me to re-

 file the Notice for the Residence.

          23.      Also, on July 31, 2017, M&T Bank (“M&T”) filed a Motion for relief from stay

 with respect to the Residence (“Motion for Relief”) (Docket No. 125). On October 23, 2017, I

 responded to the Motion for Relief (Docket No. 147), and on November 13, 2017, a Conditional

 Order vacating the stay as to the Residence was entered (“Conditional Order”) (Docket No. 150).

          24.      The Conditional Order provided that I had until December 31, 2017 to obtain a

 Contract of Sale for the Residence, otherwise the stay would terminate.

          25.      I also retained Furr Cohen P.A. as local special counsel (“Special Counsel”)

 regarding the disposition of the Florida Property (Docket Nos. 152 and 153).

          26.      Despite the plain language of the Contempt Order, based upon instructions

 received from Special Counsel’s title company, on January 22, 2018, I filed an adversary

 proceeding to determine the extent and validity of the rights of the Brothers in the Florida

 Property (“Trust Litigation”) (Adv. Pro. No. 18-1024 (KCF)).



                                                   5

 4811-2275-8036, v. 1
Case 16-13754-KCF             Doc 172       Filed 04/22/19 Entered 04/22/19 14:07:19                       Desc Main
                                           Document      Page 6 of 7



          27.      Based upon the representations of the Debtor that he was the sole beneficiary of

 the Trust which owned the Florida Property, I did not anticipate any objections by the Brothers.

          28.      However, after obtaining Default Judgment, the Brothers sought to vacate same,

 asserting that they still maintained an ownership interest in the Trust. This position was directly

 contrary to the Debtor’s sworn statements.

          29.      So I could commence collection actions for amounts due to the Estate under the

 Turnover Order, on June 18, 2018, I obtained a Judgment for Sum Certain (“Judgment”) (Docket

 No. 158) in the amount of $40,193.41, based upon the terms of the Turnover Order.

          30.      I subsequently domesticated the Judgment and recorded it as a lien with the State

 of New Jersey.

          31.      In or about February 2019, I reached a settlement in principle with the Debtor, as

 well as with the Brothers to resolve the Trust Litigation.

          32.      Specifically, the Brothers agreed to pay $60,000 for the Estate’s interests in the

 Florida Property, and the Debtor agreed to satisfy the Judgment by paying $40,000, upon the sale

 of the Residence or through some other means (collectively, the “Settlement”).

          33.      While my counsel was in the process of drafting the appropriate pleadings for

 approval of the Settlement, the within Motion was filed, which is completely contrary to the

 offer relayed to and ultimately accepted by me.

          34.      Moreover, the Motion is not sound in law or equity, and fails to set for any basis

 for the relief requested therein.

          35.      First, to the extent the abandonment of the Residence was never effectuated, the

 Debtor lacks standing.2


 2
  The failure to re-file the Notice was an innocent oversight, particularly based upon the entry of the Conditional
 Order.

                                                           6

 4811-2275-8036, v. 1
Case 16-13754-KCF           Doc 172    Filed 04/22/19 Entered 04/22/19 14:07:19             Desc Main
                                      Document      Page 7 of 7



          36.      That said, it is of no moment based upon the relief from stay granted to the senior

 lienholder, M&T.

          37.      Moreover, no cause exists to discharge the Judgment lien. The Judgment was

 obtained during the course of this proceeding based upon the Debtor’s conduct for failing to

 disclose substantial assets through his right to receive the proceeds from the class action

 settlement on behalf of Joseph, as well as his failure to comply with existing Court Orders.

          38.      Quite simply, there is no Section of the Bankruptcy Code which would warrant or

 justify the relief requested by the Debtor.

          39.      Based upon the foregoing, the Motion should be denied in its entirety.

          I hereby certify that the above statements made by me are true. I am aware that if any of

 the foregoing statements made by me are willfully false, I am subject to punishment.



 Dated: April 22, 2019                                          /s/ Andrea Dobin
                                                                ANDREA DOBIN




                                                    7

 4811-2275-8036, v. 1
